UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22459 Global Equity Long/Short Master Fund (Exact name of registrant as specified in charter) 301 West Barbee Chapel Road, Suite 200, Chapel Hill, NC (Address of principal executive offices) (Zip code) Mark Vannoy Morgan Creek Capital Management, LLC 301 West Barbee Chapel Road Chapel Hill, North Carolina 27517 (Name and address of agent for service) Registrant’s telephone number, including area code: (919) 933-4004 Date of fiscal year end: March 31 Date of reporting period: July 1, 2013-June 30, 2014 Item 1. Proxy Voting Record. Golar Lng Limited Ticker: GLNG CUSIP: G9456A10 Meeting Date: 9/20/2013 Proposed By: Issuer Vote Cast: Abstain Recommendation: For Proposals: 1 a-e. Re-elect 5 Directors 2. Amend Bye-laws 3. Re-appoint PricewaterhouseCoopers of London as auditors and authorize Directors to determine their remuneration 4. Approve the remuneration of the Board of Directors in an amount not to exceed $600,000 for year ended 12/31/13. Liberty Global Plc. Ticker: LBTYA CUSIP: G5480U104 Meeting Date: 1/30/2014 Proposed By: Issuer Vote Cast: For Recommendation: For Proposals: 1. Ordinary resolution to approve the Liberty Global 2014 Incentive Plan 2. Ordinary resolution to approve the Liberty Global 2014 Nonemployee Director Incentive Plan Teng Yue Partners Offshore Fund, LP Ticker: n/a CUSIP: n/a Meeting Date: 1/31/2014 Proposed By: Issuer Vote Cast: For Recommendation: For Proposals: Proposal to make the following changes to the Fund terms: remove the one year lock and add a 20% investor level gate Transdigm Group Incorporated Ticker: TDG CUSIP: Meeting Date: 3/4/2014 Proposed By: Issuer Vote Cast: For Recommendation: For Proposals: 1 a-c. Re-elect 3 directors for a 3-year term 2. Approve, in an advisory vote, compensation paid to the Company's named executive officers 3. Ratify the selection of Ernst & Young LLP as the Company's independent accountants for FYE 9/30/2014 4. Amend the Company's amended and restated Certificate of Incorporation to eliminate classification of the Board of Directors of the Company American International Group Inc. Ticker: AIG CUSIP: Meeting Date: 5/12/2014 Proposed By: Issuer Vote Cast: For Recommendation: For Proposals: 1 a-n. Elect Directors 2. Non-binding advisory vote to approve executive compensation 3. Proposal to amend and restate AIG's restated certificate of incorporation to continue to restrict certain transfers of AIG common stock in order to protect AIG's tax attributes 4. Proposal to ratify the amendment to extend the expiration of the AIG, Inc tax asset protection plan 5. Ratify the selection of PricewaterhouseCoopers LLP as AIG's independent registered public accounting firm for 2014. Carter's Inc. Ticker: CRI CUSIP: Meeting Date: 5/14/2014 Proposed By: Issuer Vote Cast: For Recommendation: For Proposals: 1 a-d. Elect Directors 2. Advisory approval of executive compensation 3. Ratification of the appointment of PricewaterhouseCoopers LLP as the Company's independent accounting firm for FY 2014. Colfax Corp Ticker: CFX CUSIP: Meeting Date: 5/14/2014 Proposed By: Issuer Vote Cast: For Recommendation: For Proposals: 1 a-i. Elect Directors 2. Ratification of the appointment of Ernst & Young as independent registered public accountants for FYE 12/31/2014. Depomed, Inc. Ticker: DEPO CUSIP: Meeting Date: 5/20/2014 Proposed By: Issuer Vote Cast: Abstain Recommendation: For Proposals: 1 a-h. Elect Directors 2. Approve the adoption of the Company's 2014 omnibus incentive plan 3. Approve, on an advisory basis, the compensation of the Company's named executive officers as disclosed in the proxy statement 4. Ratify the appointment of Ernst & Young LLP as the independent registered public accounting firm for the Company for FYE 12/31/2014. Valeant Pharmaceuticals International Ticker: VRX CUSIP: 91911K102 Meeting Date: 5/20/2014 Proposed By: Issuer Vote Cast: For Recommendation: For Proposals: 1 a-j. Elect Directors 2. Advisory approval of the compensation of named executive officers 3. Appoint PricewaterhouseCoopers LLP as the Auditors for the Company to hold office until the close of the 2015 annual meeting and to authorize the Company's Board of Directors to fix the Auditors remunerations 4. Approve the 2014 omnibus incentive plan and ratify and approve the grants of 320,033 share units and 180,000 options which were made subject to the shareholder approval of the 2014 plan Comcast Corporation Ticker: CMCSA CUSIP: 20030N101 Meeting Date: 5/21/2014 Proposed By: Issuer (Items 1-3); Shareholder (Items 4-5) Vote Cast: Abstain Recommendation: For (Items 1-3); Against (Items 4-5) Proposals: 1 a-l. Elect Directors 2. Ratification of the appointment of Deloitte & Touche as independent auditors 3. Approval, on an advisory basis, of executive compensation 4. Shareholder proposal to prepare an annual report on lobbying activities 5. Shareholder proposal to prohibit accelerated vesting upon a change in control Amazon.Com, Inc. Ticker: AMZN CUSIP: Meeting Date: 5/21/2014 Proposed By: Issuer (Items 1-3); Shareholder (Item 4) Vote Cast: Abstain Recommendation: For (Items 1-3); Against (Item 4) Proposals: 1 a-i. Elect Directors; 2. Ratification of the appointment of Ernst & Young LLP as independent auditors 3. Advisory vote to approve executive compensation 4. Shareholder proposal regarding a report concerning corporate political contributions. Facebook Inc. Ticker: FB CUSIP: 30303M102 Meeting Date: 5/22/2014 Proposed By: Issuer (Items 1-2); Shareholder (Items 3-7) Vote Cast: Abstain Recommendation: For (Items 1-2); Against (Items 3-7) Proposals: 1 a-h. Elect Directors 2. Ratify the appointment of Ernst & Young LLP as independent registered accounting firm for FYE 12/31/2014 3. Shareholder proposal regarding a change in shareholder voting 4. Shareholder proposal regarding lobbying expenditures 5. Shareholder proposal regarding political contributions 6. Shareholder proposal regarding childhood obesity and food marketing to youth 7. Shareholder proposal regarding an annual sustainability report Fleetcor Technologies Inc. Ticker: FLT CUSIP: Meeting Date: 5/29/2014 Proposed By: Issuer Vote Cast: For Recommendation: For Proposals: 1 a-c. Elect Directors 2. Ratify the selection of Ernst & Young as independent auditors for 2014 3. Approve the Fleetcor Technologies, Inc Section 162(M) performance-based program 4. Approve, on an advisory basis, compensation of Fleetcor's named executive officers MasterCard Incorporated Ticker: MA CUSIP: 57636Q104 Meeting Date: 6/3/2014 Proposed By: Issuer Vote Cast: Not Voted Recommendation: For Proposals: 1 a-m. Elect Directors 2. Advisory approval of the company's executive compensation 3. Ratification of the appointment of PricewaterhouseCoopers LLP as the independent registered public accounting firm for 2014. The Priceline Group Inc. Ticker: PCLN CUSIP: Meeting Date: 6/5/2014 Proposed By: Issuer (Items 1-3); Shareholder (Item 4) Vote Cast: For (Items 1-3); Against (Item 4) Recommendation: For (Items 1-3); Against (Item 4) Proposals: 1 a-j. Elect Directors 2. Ratify the selection of Deloitte & Touche as independent registered accountants for FYE 12/31/2014 3. Advisory approval of compensation paid to named executive officers 4. Vote on a non-binding shareholder proposal concerning stockholder action by written consent. Endo International Plc Ticker: ENDP CUSIP: G30401106 Meeting Date: 6/10/2014 Proposed By: Issuer Vote Cast: For Recommendation: For Proposals: 1 a-i. Elect Directors 2. Approve the appointment of Deloitte & Touche as the Company's independent auditors for YE 12/31/2014 and authorize the Audit Committee of the Board of Directors to determine the auditors compensation 3. Advisory vote on named executive compensation 4. Approve the Amended and Restated Employee Stock Purchase Plan Liberty Global Plc. Ticker: LBTYA CUSIP: G5480U104 Meeting Date: 6/26/2014 Proposed By: Issuer Vote Cast: For; Item 7: 3 years Recommendation: For Proposals: 1-4. Elect 4 Directors for terms expiring in 2017 5. Approve the Directors compensation policy 6. Advisory vote on compensation of named executive officers 7. Option of every 1, 2 or 3 years advisory vote on executive compensation 8. Advisory vote to approve the annual report on the implementation of the Directors compensation policy 9. Ratify the appointment of KPMG LLP as independent auditor for YE 12/31/2014 10. Appoint KPMG LLP as the UK statutory auditor under the UK Companies Act 2006 11. Authorize the Audit Committee of the Board of Directors to determine the UK statutory auditors compensation. Horizon Pharma Inc Ticker: HZNP CUSIP: 44047T109 Meeting Date: 6/27/2014 Proposed By: Issuer Vote Cast: For Recommendation: For Proposals: 1 a-b. Elect Directors 2. Approve an amendment to the 2011 equity incentive plan 3. Approval, pursuant to NASDAQ listing rule 5635, of the issuance of shares of common stock in excess of 13,164,952 shares upon conversion of the 5% convertible senior notes due 2018 4. Ratify the appointment of PricewaterhouseCoopers LLP as independent registered public accounting firm for FYE 12/31/2014 5. Advisory approval of named executive officer compensation Indus Japan Fund, Ltd. Ticker: n/a CUSIP: n/a Meeting Date: 6/30/2014 Proposed By: Issuer Vote Cast: For Recommendation: For Proposals: 1. Seeking consent to separate common shares into two classes effective July 1 - Class A for Unrestricted investors and Class B for Restricted. SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Global Equity Long/Short Master Fund By(Signature and Title)* /s/ Mark W. Yusko Mark W. Yusko, Chairman, President and Trustee Date August 13, 2014 *Print the name and title of each signing officer under his or her signature.
